EXHIBIT 10.1

 

 

GAMING EQUIPMENT PURCHASE AGREEMENT

THIS AGREEMENT is made this 4th day of May, 2016, by and between BRAVO
MULTINATIONAL INCORPORATED, a Delaware corporation (the “Bravo”), and CENTRO DE
ENTRETENIMIENTO Y DIVERSION MOMBACHO S.A., a Nicaraguan corporation (the
“Seller”).

WHEREAS, the Seller is the owner of certain gaming equipment described as slot
machines, video and video poker machines, more fully described in Attachment A
attached hereto (the “Gaming Equipment”); and

WHEREAS, Bravo is currently subject to the reporting requirements of section 13
or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); and

WHEREAS, the shares of the common stock of Bravo are currently quoted for sale
on the OTCPK operated by OTC Markets Group, Inc.; and

WHEREAS, the Seller desries to sell the Gaming Equipment to the Bravo upon the
terms hereinafter set set forth; and

WHEREAS, all monetary amounts specified herein are in United States dollars;

NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the parties agree as follows:

1.

Sale and Purchase of the Gaming Equipment.  The Bravo agrees to purchase and the
Seller agrees to sell the Gaming Equipment.  At the time of sale, each item of
the Gaming Equipment shall be in good working order and contain a serial number
which upon placement into a gaming facility will be registered with the gaming
authorities of the government of Nicaragua.

2.

Terms of the Sale and Purchase.

(a)

500 nationalized (duties paid) gaming machines will be purchased at a purchase
price of $4,500.00 per machine.  The machines shall be purchased in batches of
no less than 100 machines per transaction.  The 500 machine purchase will be
completed on or before December 31, 2017.

(b)

The machines in each batch transaction will be paid for with 50% of the total
batch purchase price of the transaction paid in shares of the common stock of
Bravo, restricted in the transfer pursuant to the Securities Act of 1933, as
amended (the “Securities Act”) and the balance of the purchase price shall be
financed by the Seller at a rate of 3.5% interest per annum, and re-paid in
monthly instalments starting on the 30th day after the original closing day and
continue on that same date of each month from that point on.  Each instalment
payment shall be equal to $2,250.00 times the total number of machines that the
Bravo has re-sold during the preceding 30 day period to a third party buyer,
plus accrued interest for the same 30 day period.

(c)

The initial purchase shall be for 150 machines and will be paid with 12,500,000
shares of common stock of Bravo and the seller will hold financing for the
balance of $337,500.00 at 3.5% per annum interest.

(d)

For all subsequent batch transaction purchases, the amount of shares of the
common stock of Bravo shall be based on a share price calculation divided into
50% of the total transaction batch purchase price.  This share “price
calculation” shall be derived by, calculating the average closing share price of
the previous 30 trading days up to two days prior to a transaction closing date
minus a 20% discount. If the “price calculation” is greater than the final
trading day closing price minus 20%, than the lessor of the prices of shall be
used for the “price calculation”.

3.

Services by the Seller.  The Seller agrees to provide management services,
machine location placement services and government gaming licensing for all of
the Gaming Equipment purchased through this Agreement.  The existing license of
the Seller with respect to the Gaming Equipment has an expiry date of March 20,
2033.





1

 




4.

Condition Precedent.  Notwithstanding anything herein contained to the contrary,
before any liability attaches to any party, this Agreement shall be subject to
the final approval of the board of directors of Bravo and the Seller.

5.

Sales Leads.  As part of this Agreement, the Seller agrees to provide the Bravo
with sales leads for the purpose of re-selling the Gaming Equipment to third
party purchasers.

6.

Closing.  The closing of this Agreement (the “Closing”) shall be on May, 6,
2016, subject to acceleration or postponement from time to time as the parties
hereto may mutually agree. The Closing shall be at time and place selected by
the parties. At the time set for closing the seller shall provide the serial
numbers for the batch of gaming equipment being purchased and the purchaser
shall provide a copy of the share issuance resolution which has been provided to
its transfer agent along with irrevocable direction giving the transfer agent
instructions to issue the shares as instructed in the issuance resolution.

7.

Restricted Shares.  With respect to the shares of Bravo common stock to be
received hereunder, the Seller acknowledges as follows:

(a)

The Seller, or its shareholders or assignees, as described hereinafter, as
required by the laws of Nicaragua (collectively, the “seller” herein) has
received information provided to it in writing by Bravo, or information from
books and records of Bravo, as specified below.  The Seller understands that all
documents, records and books pertaining to this investment have been made
available for inspection by the Seller, its attorney and/or its accountant
and/or its “Purchaser Representative” as defined in Regulation D promulgated
under the Securities Act, and that the books and records of Bravo will be
available, upon reasonable notice, for inspection by the Seller during
reasonable business hours at Bravo’s principal place of business.  The Seller
and/or its advisers have had a reasonable opportunity to ask questions of and
receive answers from Bravo, or a person or persons acting on its behalf,
concerning the shares of Bravo common stock, and all such questions have been
answered to the full satisfaction of the Seller.  No oral representations have
been made and, to the extent oral information has been furnished to the Seller
or its advisers in connection with the shares of Bravo common stock, such
information was consistent with all written information furnished.

(b)

The Seller (i) has adequate means of providing for its current needs and
possible personal contingencies, (ii) has no need for liquidity in this
investment, (iii) is able to bear the substantial economic risks of an
investment in the shares of Bravo common stock for an indefinite period, and
(iv) at the present time, could afford a complete loss of such investment.

(c)

The Seller recognizes that Bravo has a limited financial and operating history
and no history of profitable operations, and that the shares of Bravo common
stock as an investment involve special risks, including those disclosed to the
Seller by Bravo.

(d)

The Seller understands that the shares of Bravo common stock have not been
registered under the Securities Act or the securities laws of any state, in
reliance upon an exemption therefrom for non-public offerings.  The Seller
understands that the shares of Bravo common stock will be held until they are
subsequently registered, or an exemption from such registration is available.
 The Seller further understands the shares will not become free trading prior to
six months (Rule 144) from the closing of this transaction and each subsequent
batch purchase closing date.

(e)

The shares of the Bravo common stock are being purchased solely for its own
account for investment, however the shares of the Bravo common stock, as
required by the laws of Nicaragua may be held in the names of shareholders of
the Seller or its assignees subject to the same restrictions as are imposed upon
the Seller. The Seller or its advisers have such knowledge and experience in
financial, tax, and business matters to enable him to utilize the information,
made available to him in connection with the shares of Bravo common stock of the
shares of Bravo common stock to evaluate the merits and risks of the prospective
investment and to make an informed investment decision with respect thereto.

(f)

The Seller realizes that it may not be able to sell or dispose of its shares, as
there may be no public market.  In addition, the Seller understands that its
right to transfer the shares of Bravo common stock will be subject to
restrictions against transfer unless the transfer is not in violation of the
Securities Act of (144-Restricted shares), and the securities laws of any state.
The Seller also acknowledges that it shall be responsible for compliance with
all conditions on transfer imposed by the Securities Act, or the securities law
of any state and for any expenses incurred in connection with such a proposed
transfer.

 

 

 

2

 

 

 

(g)

The Seller is authorized and otherwise duly qualified to purchase and hold the
shares of Bravo common stock, such entity has its principal place of business as
set forth herein, and such entity has not been formed for the specific purpose
of acquiring the shares of Bravo common stock.

(h)

All information which the Seller has provided to Bravo concerning its financial
position, and its knowledge of financial and business matters, and the knowledge
of financial and business matters of the person making the investment decision
on behalf of such entity, is correct and complete as of the date set forth
herein.

(i)

Pursuant to Regulation D under the Securities Act, the Seller understands and
agrees that the following restrictions and limitations are applicable to its
purchase, resales, hypothecations or other transfers of the shares of Bravo
common stock:

(i)

The Seller or its shareholders or assignees agree that the shares of Bravo
common stock shall not be sold, pledged, hypothecated or otherwise transferred
unless the shares of Bravo common stock are registered under the Securities Act,
and the securities laws of any state, or are exempt therefrom;

(ii)

A legend in substantially the following form has been or will be placed on any
certificate(s) or other document(s) evidencing the shares of Bravo common stock:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT.

(iii)

Stop transfer instructions to the transfer agent of the shares of Bravo common
stock have been or will be placed with respect to the shares of Bravo common
stock so as to restrict the resale, pledge, hypothecation or other transfer
thereof, subject to the further items hereof, including the provisions of the
legend set forth in subparagraph (ii) above; and such stop transfer instructions
shall be removed  six months from the date of closing of this and all subsequent
transactions, as long as all requirements of Securities Act are met.

(iv)

The legend and stop transfer instructions described in subparagraphs (ii) and
(iii) above will be placed with respect to any new certificate(s) or other
document(s) issued upon presentment by the Seller of certificate(s) or other
document(s) for transfer; and

(v)

The Seller acknowledges that it will be responsible for compliance with all
conditions on transfer imposed by any federal or state securities statute and
securities law administrator.

(j)

The Seller understands that neither the Securities and Exchange Commission nor
the securities commission of any state has made any finding or determination
relating to the fairness for public investment in the shares of Bravo common
stock and that the Securities and Exchange Commission as well as the securities
commission of any state will not recommend or endorse any offering of
securities.

(k)

The Seller understands that:

(i)

No assurances are or have been made regarding any economic advantages (including
tax) which may inure to the benefit of the Seller; and

(ii)

No assurances are or have been made concerning the distribution of profits to
Bravo’s investors.





3

 




(l)

The Seller acknowledges and is aware that it never has been represented,
guaranteed, or warranted to it by Bravo, its directors, officers, agents or
employees, or any other person, expressly or by implication, as to any of the
following:

(i)

The approximate or exact length of time that it will be required to remain as an
owner of its shares of Bravo common stock;

(ii)

The percentage of profit and/or amount of or type of consideration, profit or
loss to be realized, if any, as a result of this investment; or

(iii)

That the limited past performance or experience on the part of Bravo, or any re
projections will in any way indicate the predictable results of the ownership of
the shares of Bravo common stock or of the overall financial performance of
Bravo.

(m)

The Seller acknowledges that Bravo has made available to it or other personal
advisers the opportunity to obtain additional information to verify the accuracy
of the information furnished to it and to evaluate the merits and risks of this
investment.

8.

Modification to this Agreement.  The parties recognize that it may be necessary
to modify the terms of this Agreement, in which event all of the parties agree
to make any changes which may be necessary to carry out the intent of this
Agreement.

9.

Cooperation.  The parties hereto will each cooperate with the other, at the
other’s request and expense, in furnishing information, testimony, and other
assistance in connection with any actions, proceedings, arrangements, disputes
with other persons or governmental inquiries or investigations involving the
parties hereto or the transactions contemplated hereby.

10.

Further Conveyances and Assurances.  After the Closing, the parties each, will,
without further cost or expense to, or consideration of any nature from the
other, execute and deliver, or cause to be executed and delivered, to the other,
such additional documentation and instruments of transfer and conveyance, and
will take such other and further actions, as the other may reasonably request as
more completely to consummate the transactions contemplated hereby.

11.

Documents.  All documents reflecting any actions taken, received or delivered by
the parties hereto shall be reasonably satisfactory in form and substance to
each of the parties hereto and their counsel.

12.

No Assignment.  This Agreement shall not be assignable by any party without the
prior written consent of the other parties, which consent shall not be
unreasonably withheld by either party.

13.

Brokerage.  The parties hereto agree to indemnify and hold harmless each other
against, and in respect of, any claim for brokerage or other commissions
relative to this Agreement, or the transactions contemplated hereby, based in
any way on agreements, arrangements, understandings or contracts made by either
party with a third party or parties whatsoever.

14.

Mediation and Arbitration.  All disputes arising or related to this Agreement
must exclusively be resolved first by mediation with a mediator selected by the
parties, with such mediation to be held in Wilmington, Delaware.  If such
mediation fails, then any such dispute shall be resolved by binding arbitration
under the Commercial Arbitration Rules of the American Arbitration Association
in effect at the time the arbitration proceeding commences, except that (a)
Delaware law and the Federal Arbitration Act must govern construction and
effect, (b) the locale of any arbitration must be in Wilmington, Delaware, and
(c) the arbitrator must with the award provide written findings of fact and
conclusions of law.  Any party may seek from a court of competent jurisdiction
any provisional remedy that may be necessary to protect its rights or assets
pending the selection of the arbitrator or the arbitrator’s determination of the
merits of the controversy.  The exercise of such arbitration rights by any party
will not preclude the exercise of any self-help remedies (including without
limitation, setoff rights) or the exercise of any non-judicial foreclosure
rights.  An arbitration award may be entered in any court having jurisdiction.

15.

Attorneys’ Fees.  In the event that it should become necessary for any party
entitled hereunder to bring suit against any other party to this Agreement for a
breach of this Agreement, the parties hereby covenant and agree that the party





4

 




who is found to be in breach of this Agreement by final judgment of a court of
competent jurisdiction shall also be liable for all reasonable attorneys’ fees
and costs of court incurred by the other parties.  Provided, however, in the
event that there has been no breach of this Agreement, whether or not the
transactions contemplated hereby are consummated, each party shall bear its own
costs and expenses (including any fees or disbursements of its counsel,
accountants, brokers, investment bankers, and finder’s fees).

16.

Benefit.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto, and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

17.

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, if to the Purchaser and Bravo, addressed to Mr. Paul
Parliament at 590 York, Unit 3, Niagara On The Lake, Ontario, CANADA L0S 1J0,
telephone (716) 803-0621, and e-mail paul@bravomultinational.com; and if to the
Seller, addressed to Mr. Julios Kosta at 30 West Beaver Creek Rd., Unit #105
Richmond Hill, Ontario , Canada L4B 3K1 or kostajul@rogers.com.  Any party
hereto may change its address upon 10 days’ written notice to any other party
hereto.

18.

Construction.  Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

19.

Waiver.  No course of dealing on the part of any party hereto or its agents, or
any failure or delay by any such party with respect to exercising any right,
power or privilege of such party under this Agreement or any instrument referred
to herein shall operate as a waiver thereof, and any single or partial exercise
of any such right, power or privilege shall not preclude any later exercise
thereof or any exercise of any other right, power or privilege hereunder or
thereunder.

20.

Cumulative Rights.  The rights and remedies of any party under this Agreement
and the instruments executed or to be executed in connection herewith, or any of
them, shall be cumulative and the exercise or partial exercise of any such right
or remedy shall not preclude the exercise of any other right or remedy.

21.

Invalidity.  In the event any one or more of the provisions contained in this
Agreement or in any instrument referred to herein or executed in connection
herewith shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the other provisions of this Agreement or any such other instrument.

22.

Headings.  The headings used in this Agreement are for convenience and reference
only and in no way define, limit, amplify or describe the scope or intent of
this Agreement, and do not affect or constitute a part of this Agreement.

23.

Excusable Delay.  The parties shall not be obligated to perform and shall not be
deemed to be in default hereunder, if the performance of a non-monetary
obligation required hereunder is prevented by the occurrence of any of the
following, other than as the result of the financial inability of the party
obligated to perform: acts of God, strikes, lock-outs, other industrial
disturbances, acts of a public enemy, war or war-like action (whether actual,
impending or expected and whether de jure or de facto), acts of terrorists,
arrest or other restraint of government (civil or military), blockades,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
hurricanes, storms, floods, washouts, sink holes, civil disturbances,
explosions, breakage or accident to equipment or machinery, confiscation or
seizure or permit licensing cancellation by any government or public authority,
nuclear reaction or radiation, radioactive contamination or other causes,
whether of the kind herein enumerated or otherwise, that are not reasonably
within the control of the party claiming the right to delay performance on
account of such occurrence.

24.

No Third-Party Beneficiary.  Any agreement to pay an amount and any assumption
of liability contained in this Agreement, express or implied, shall be only for
the benefit of the undersigned parties and their respective successors and
assigns (as herein expressly permitted), and such agreements and assumptions
shall not inure to the benefit of the obligees or any other party, whomsoever,
it being the intention of the parties hereto that no one shall be or be deemed
to be a third-party beneficiary of this Agreement.





5




25.

Time of the Essence.  Time is of the essence of this Agreement.

26.

Incorporation by Reference.  The Attachments to this Agreement referred to or
included herein constitute integral parts to this Agreement and are incorporated
into this Agreement by this reference.

27.

Press Releases and Public Announcements.  No party shall issue any press release
or make any public announcement relating to the subject matter of this Agreement
prior to the Closing without the prior written approval of the other parties;
provided, however, that any party may make any public disclosure it believes in
good faith is required by applicable law or any listing or trading agreement
concerning its publicly-traded securities (in which case the disclosing party
will use its efforts to advise the other parties prior to making the
disclosure).

28.

Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile transmission
or PDF copy of this signed Agreement shall be legal and binding on all parties
hereto.

29.

Controlling Agreement.  In the event of any conflict between the terms of this
Agreement or any other agreements or exhibits referred to herein, the terms of
this Agreement shall control.

30.

Law Governing; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to any
conflicts of laws provisions thereof.  Each party hereby irrevocably submits to
the personal jurisdiction of the United States District Court for the District
of Delaware, as well as of the Courts of the State of Delaware in Kent County,
Delaware over any suit, action or proceeding arising out of or relating to this
Agreement.  Each party hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such mediation, arbitration, suit, action or proceeding
brought in any such county and any claim that any such mediation, arbitration,
suit, action or proceeding brought in such county has been brought in an
inconvenient forum.

31.

Entire Agreement.  This instrument and the attachments hereto contain the entire
understanding of the parties and may not be changed orally, but only by an
instrument in writing signed by the party against whom enforcement of any
waiver, change, modification, extension, or discharge is sought.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

BRAVO MULTINATIONAL INCORPORATED

 

By:/s/ Paul Parliament

    Paul Parliament, President and Chief Executive Officer




CENTRO DE ENTRETENIMIENTO Y DIVERSION MOMBACHO S.A.

 

By:/s/ Julioa Kosta

    Julios Kosta, Presidente




Attachment:

Attachment A - Gaming Equipment





6

 




Attachment A

Gaming Equipment




 

                          Centro de Entretenimiento y Divercion Mombacho S.A.

 

ATTACHMENT

A

GAMING EQUIPMENT

           

Serial #

 

Name

 

CLIENT #

      

1

IGT 407844

    

2

IGT818352

    

3

IGT847840

    

4

IGT 914941

    

5

IGT922243

    

6

IGT944787

    

7

IGT904154

    

8

IGT892393

    

9

IGT910620

    

10

IGT752813

    

11

IGT752873

    

12

IGT752875

    

13

IGT753161

    

14

IGT753183

    

15

IGT753186

    

16

IGT753198

    

17

IGT753201

    

18

IGT753219

    

19

IGT753222

    

20

IGT753223

    

21

IGT752230

    

22

IGT753257

    

23

IGT753276

    

24

IGT753329

    

25

IGT754012

    

26

IGT754019

    

27

IGT754021

    

28

IGT754049

    

29

IGT754050

    

30

IGT754091

    

31

IGT754115

    

32

IGT754146

    

33

IGT754151

    

34

IGT754372

    

35

IGT754464

    





7

 








36

IGT754470

    

37

IGT754519

    

38

IGT754538

    

39

IGT754593

    

40

IGT754617

    

41

IGT754655

      

                          Centro de Entretenimiento y Divercion Mombacho S.A.

               

Serial #

 

Name

 

CLIENT #

      

42

IGT754656

    

43

IGT754657

    

44

IGT754668

    

45

IGT754680

    

46

IGT754722

    

47

IGT754727

    

48

IGT754732

    

49

IGT754733

    

50

IGT754740

    

51

IGT754741

    

52

IGT759975

    

53

IGT481710

    

54

IGT481711

    

55

IGT481712

    

56

IGT481713

    

57

IGT481714

    

58

IGT481715

    

59

IGT481716

    

60

IGT481717

    

61

IGT481718

    

62

IGT481719

    

63

IGT481720

    

64

IGT481721

    

65

IGT481722

    

66

IGT481723

    

67

IGT481724

    

68

IGT481725

    

69

IGT481726

    

70

IGT481727

    

71

IGT481728

    

72

IGT481729

    





8

 








73

IGT481730

    

74

IGT481731

    

75

IGT481732

    

76

IGT481733

    

77

IGT481734

    

78

IGT481735

    

79

IGT481736

    

80

IGT481737

    

81

IGT481738

    

82

IGT481739

      

                          Centro de Entretenimiento y Divercion Mombacho S.A.

               

Serial #

 

Name

 

CLIENT #

      

83

IGT481740

    

84

IGT481741

    

85

IGT481742

    

86

IGT481743

    

87

IGT481744

    

88

IGT481745

    

89

IGT481746

    

90

IGT481747

    

91

IGT481748

    

92

IGT481749

    

93

IGT481750

    

94

IGT481751

    

95

IGT481752

    

96

IGT481753

    

97

IGT481754

    

98

IGT481755

    

99

IGT481756

    

100

IGT481757

    

101

IGT481758

    

102

IGT481759

    

103

IGT585249

    

104

IGT398003

    

105

IGT397471

    

106

IGT397996

    

107

IGT398069

    

108

IGT398618

    

109

SIGMA S9502116

    





9

 








110

IGT3999340

    

111

IGT398418

    

112

IGT398292

    

113

IGT383970

    

114

IGT585992

    

115

IGT396379

    

116

SIGMA S941218792

    

117

IGT584151

    

118

SIGMA S941218781

    

119

IGT585242

    

120

IGT58831

    

121

IGT398294

    

122

IGT588311

    

123

IGT398317

      

                          Centro de Entretenimiento y Divercion Mombacho S.A.

               

Serial #

 

Name

 

CLIENT #

      

124

IGT398346

    

125

IGT588286

    

126

IGT5853037

    

127

IGT585267

    

128

IGT398072

    

129

IGT586038

    

130

IGT585272

    

131

IGT588304

    

132

IGT252383

    

133

IGT226996

    

134

IGT187174

    

135

IGT204675

    

136

IGT194807

    

137

IGT198440

    

138

IGT266903

    

139

IGT212916

    

140

IGT266896

    

141

IGT250983

    

142

IGT322870

    

143

IGT252384

    

144

IGT252381

    

145

IGT252382

    

146

IGT252380

    

147

IGT234759

    

148

IGT266894

    

149

IGT222616

    

150

IGT322883

           


10